Allow me, at this seventy-first session of the General Assembly, to congratulate, on behalf of the Democratic Republic of Sao Tome and Principe, President Peter Thomson on his election and to wish him every success. We hope that during his presidency our Organization will be able to address and resolve the major issues that affect our respective peoples and our planet as a whole, following on from the adoption in 2015 of the Sustainable Development Goals for 2030.
My delegation would also like to take this opportunity to pay homage to Secretary-General Ban Ki-moon for his sustained efforts throughout his two terms of office to help our Organization grow and reinforce its role and action, focusing on peace, democracy and the protection of life in all its forms and elements.
The annual convening of the General Assembly can in many respects be interpreted by the people that we represent as an act of powerlessness, arising from the fact that the world continues to live in tension, with more than its fair share of indescribable suffering on a daily basis, as a result of past conflicts, new conflicts and poorly managed conflicts. At a time when the treatment of refugees fleeing war or hunger or both collides with populism and extremism, the democracies of rich countries appear to provide false responses to real problems, rendering them even more complex, stigmatizing and isolating our fellow peoples as simplistic slogans and reductive schemes increase divisions between peoples, civilizations and cultures.
We are pleased that the high-level plenary meeting on addressing large movements of refugees and migrants was held here at Headquarters a few days ago. But the United Nations, and particularly the Security Council, must do more to bring definitive settlements to the conflicts that are fuelling terrorism, the disappearance of States and the despair of populations. In this sense, we await the urgent adoption of the comprehensive convention on international terrorism.
We believe it to be essential that our Organization establish more binding mechanisms to ensure effective solidarity with the victims of war and terrorism and bring about solutions for old and recent conflicts, particularly the Israel-Palestine conflict and those in Syria and Libya, as well as the emergence of terrorist groups in the Sahel. Because of these conflicts, we are compelled to deploy a prevention policy to ensure that other issues of conflict do not arise. We must ensure on a permanent basis that States respect the integrity of human beings and the right to freedom of expression and to regular, just and transparent elections, and that post- conflict commitments are fulfilled by stakeholders.
We are pleased to witness the return of peace and the conclusion of the electoral process in the Central African Republic. We encourage support for the achievement of better conditions for the free and peaceful elections in the Democratic Republic of the Congo, and we reaffirm our commitment to the dialogue and consultations between neighbouring States in order to stabilize South Sudan, Burundi and Somalia. We also welcome the Colombian peace agreement and the rapprochement between Cuba and the United States of America.
Humankind has always made genuine progress when peaceful coexistence and quest for solutions are prioritized, thanks to the opening of hearts and minds to differences, innovation, tolerance and respect for others. We strongly believe in our Organization as the ideal vehicle for bringing harmony to our world through respect for differences, cultures and government models and systems, as well as by constructing intelligent solutions based on cooperation and exchanges that generate wealth, prosperity and sustainable peace for everyone.
The role accorded to sustainable development at the two most recent sessions of the General Assmebly demonstrates the undeniable spirit of inclusion that drives us. However, it is clear that this belief in inclusion and the quest for sustainable development, peace and security cannot become a reality unless we reform our Organization. We must make it more credible, more effective, more efficient and more representative, in particular by ending a situation in which Africa is the sole continent without a permanent seat on the Security Council.
My country, Sao Tome and Principe, is a young democracy that has been functioning for almost 26 years. In August, it again held democratic elections, in which it elected its fourth President of the Republic. Despite being an island State, the second-smallest State in Africa and a State without mineral resources, we have nevertheless made remarkable progress in human development, with a school enrolment rate of over 97 per cent, an electricity coverage rate of over 60 per cent, an Internet penetration rate that is growing exponentially, one of the lowest rates of malaria in Africa and recognized advances in matters of governance and business climate. We are without a doubt on track to meeting the Sustainable Development Goals by 2030.
Although the challenges of democracy and political stability are assured by the solidity of our institutions, the vibrance of our civil society and the good sense of our political establishment, Government and opposition alike, this does not necessarily translate to economic gain, particularly when it comes to long- term financing, which we need for the building of infrastructure in order to attract the private investment that will generate employment for young people and wealth and tax revenue for the State. This leads us to conclude that, when 60 per cent of the population is under the age of 20, there can be no lasting democratic gains unless there is economic growth on a sustained basis — a situation that cannot be ignored owing to its highly destabilizing nature in the event of failed development policies.
My Government has been doing its part by engaging in action, undertaking reforms and achieving results. Nevertheless, we invite developed countries to ensure that their commitments to sustainable development funding are fulfilled through, inter alia, the diverse mechanisms announced following the Addis Ababa Action Agenda of the Third International Conference on Financing for Development and during the twenty- first session of the Conference of the Parties to the United Nations Framework Convention on Climate Change in Paris. We also call upon multilateral financial institutions to increase their concessional lending.
A universal push to transform our world depends principally on the mobilization of financial resources. The necessary financial windfall, capable of electrifying our continent, irrigating its fields, combating its endemic diseases, eliminating its hunger and promoting professional training, does exist. We see it every day in the capital markets and in the economic and financial press. Let us therefore act now. Access to development loans is the only response, and it will also help to relaunch the global economy with the necessary conditions for risk mitigation, good governance and the fight against illicit financial flows.
Africa, my continent, is lagging behind in practically all the human development indexes. This same Africa paid a heavy price for its contribution to the development of other nations for centuries. But let us not dwell on the past; let us instead exercise common sense and be expedient. Africa is still a continent of opportunity for all, with its mineral resources, arable lands, forest, rivers and, above all, its youth.
This year we will be called upon to elect a new Secretary-General, and this election must take place in ideal objective conditions in order to galvanize all the support needed to carry out this difficult but noble and vital mission of delivering peace and development to humankind.
Sao Tome and Principe reiterates its commitment to the international community and to working towards building a world that is better for everyone. May our hard work bear fruit.
